Colwell, D. J.,
Retired.
Defendant, Roy E. Williams, was charged with burglary, see Neb. Rev. Stat. § 28-507 (Reissue 1989), convicted by a jury, and sentenced to 4 to 10 years’ imprisonment. He appeals, claiming as error the following: (1) The evidence was insufficient to sustain the jury’s finding of guilt, and (2) the sentence is excessive.
“ ‘In determining whether evidence is sufficient to sustain a conviction in a jury trial, the Supreme Court does not resolve conflicts of evidence, pass on credibility of witnesses, evaluate explanations, or reweigh evidence presented to a jury, which are within a jury’s province for disposition. A verdict in a criminal case must be sustained if the evidence, viewed and construed most favorably to the State, is sufficient to support that verdict.’ ”
State v. Sherrod, ante p. 114, 115, 464 N.W.2d 809, 810 (1991).
*769From our review of the record, we find the evidence is sufficient to sustain Williams’ conviction.
There is no merit to the claim that the sentence of 4 to 10 years is excessive. Burglary under § 28-507 is a Class III felony, carrying as a maximum a 20-year sentence, a $25,000 fine, or both, and as a minimum a 1-year sentence. The sentence imposed is clearly within these statutory guidelines. “[A] sentence imposed within the statutorily prescribed limits will not be disturbed on appeal absent an abuse of discretion.” State v. Hall, ante p. 169, 174-75,465 N.W.2d 150, 154 (1991).
Affirmed.